EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims

Claim 6, line 2, the phrase "in thebase structure" has been changed to --in the base structure--

Claim 8, line 1, the phrase "The drill bit of claim, wherein" has been changed to --The drill bit of claim 6, wherein--

Claim 9, line 11, the phrase "in thebase structure" has been changed to --in the base structure--

Claim 11, line 2, the phrase "configured suchthat" has been changed to --configured such that--

Claim 13, line 4, the phrase "of therolling element" has been changed to --of the rolling element--

Claim 14, line 3, the phrase "of theretainer" has been changed to --of the retainer--

Claim 15, line 2, the phrase "the retainerin" has been changed to --the retainer in--

Claim 15, line 4, the phrase "reach the attachmentstructure" has been changed to --reach the attachment structure--

Claim 23, line 2, the phrase "in thebase structure" has been changed to --in the base structure--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 & 9 have been amended by Applicant to incorporate the previously indicated allowable subject matter, which is not taught nor suggested by the prior art of record. The above examiner amendments are made to correct apparent typographical errors.
Applicant's amendments to claim 12 are sufficient to overcome the prior 112(b) rejection thereof. The examiner interprets the phrase "the retainer comprises a location-dependent compressibility" to require that one portion / "location" of the retainer will have a different level of compressibility relative to another portion / "location" of the retainer; i.e. the compressibility of the retainer is dependent on the specific location being compressed. This is commensurate with the present embodiments where the retainer 206 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676